

115 HR 2236 IH: Foster and Homeless Youth Food Security Act of 2017
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2236IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Danny K. Davis of Illinois (for himself, Ms. Moore, Mr. Langevin, and Mr. Rush) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to provide certain alternative eligibility requirements
			 applicable to foster care youth, and homeless youth, who are enrolled at
			 least half-time in an institution of higher education.
	
 1.Short titleThis Act may be cited as the Foster and Homeless Youth Food Security Act of 2017. 2.Amendments (a)DefinitionSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2017) is amended by inserting after subsection (j) the following:
				
 (j–1)foster care individual— (1)means an individual whose care and placement are the responsibility of the State or Tribal agency that administers a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of such children and youth; and
 (2)includes an individual who was age 13 or older when the individual’s care and placement were the responsibility of a State or Tribal agency that administered a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.) and who is no longer under the care and responsibility of such a State or tribal agency, without regard to any such individual’s subsequent adoption, guardianship arrangement, or other form of permanency outcome..
 (b)Availability of prepared mealsSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(k)) is amended— (1)by striking and (9) the first place it appears and inserting (9), and (10);
 (2)by striking and (9) the last place it appears and inserting (9); and (3)by inserting before the period at the end the following:
					
						and, (10) meals prepared and served by an institution of higher education for consumption by a
			 foster care individual, or a homeless individual, over 17 and not over 26
			 years of age enrolled at least half-time in such institution (as
			 determined by such institution) that provides such individual with housing
			 that lacks an individualized cooking facility.
 (c)Treatment As Separate HouseholdSection 3(m)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(m)(5)) is amended by adding at the end the following:
				
 (F)Foster care individuals, or homeless individuals, over 17 and not over 26 years of age enrolled at least half-time in an institution of higher education (as determined by such institution) that provides such individuals with housing that lacks individualized cooking facilities..
 (d)Limitation on eligibility exclusionSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended— (1)in paragraph (7) by striking or at the end;
 (2)by redesignating paragraph (8) as paragraph (9); and (3)by inserting after paragraph (7) the following:
					
 (8)is a foster care individual, or a homeless individual, over 17 and not over 26 years of age who is so enrolled as determined by such institution; or.
 (e)Work RequirementSection 6(o)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(3)) is amended— (1)in subparagraph (D) by striking or at the end;
 (2)in subparagraph (E) by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (F)A foster care individual, or a homeless individual, over 17 and not over 26 years of age if enrolled at least half-time in an institution of higher education as determined by such institution..
				